DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 16, 2021 has been entered.  Claims 1-25 are pending in the application.  Applicant’s amendments to claim 19 have overcome the claim objection regarding claim 19 previously set forth.  Applicant’s amendments to claims 12 and 24 have not overcome the 35 U.S.C. 112(b) rejection regarding claims 12 and 24 previously set forth in the Non-Final Office Action mailed December 22, 2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 12 and 24: Examiner discussed during the interview held on March 9, 2021 that the term “derivative” must be clearly and distinctly separated from the concept of higher-order derivatives 
For instance, the phrase “determining a respective derivative of a plurality of derivatives” reads again upon taking higher order derivatives.  As worded, at least one derivative has already been established for a singular “respective portion” of a plurality of portions of the blood pressure signal, wherein the claim now requires another derivative to be determined of those derivatives.
Furthermore, “plurality of derivatives of a respective portion of a plurality of portions” reads upon the fact that either: 1) multiple derivatives have been taken on a singular portion of signal, or 2) multiple (i.e., higher order derivatives) have been taken of a singular portion of the signal, of which the claim may be interpreted as also taking yet another higher order derivative of a plurality of derivative already applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-18, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) in view of Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi).
Re. Claims 1, 13, and 25: Addison teaches a system comprising processing circuitry configured to: 

wherein the blood pressure signal comprises a blood pressure waveform indicative of a blood pressure of a patient (Fig. 2: blood pressure signal area 30).
Addison does not teach determining a derivative of at least a portion of the blood pressure signal or determining, based on such a derivative, a characteristic arterial pressure (CAP) value to be used in the determination of an autoregulation status of the patient.
Elgendi teaches determining a derivative of at least a portion of the blood pressure signal (Fig. 2, velocity plethysmogram VPG) and also determining, based on the derivative, a characteristic arterial pressure (CAP) value (Fig. 2, characteristic point W-1, described in Table 1 as “Max slope point in systole”, u).  Elgendi teaches analogous art in blood pressure waveform analysis (Title, abstract).
Addison ‘631 states: “Autoregulation may be monitored by correlating measurements of the patient's blood pressure (e.g., arterial blood pressure) with measurements of the patient's oxygen saturation (e.g., regional oxygen saturation)” (Paragraph 0017).  However, Addison ‘631 does not explicitly teach using a derivative of a portion to determine a CAP value of the blood pressure signal to be used in the correlation.  However, it would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the correlation of Addison ‘631 to have utilized a derivative of the blood pressure signal as taught by Elgendi rather than the original blood pressure signal, the motivation that the original pressure waveform itself is simple and not informative, whereas the derivatives of the waveforms better evaluate the changes in the waveforms (1. Introduction, line 5).
Thus, in the invention of Addison ‘631 in view of Elgendi, Addison also teaches processing circuitry configured to: determine, based on the CAP value (as taught by Elgendi to be determined from a derivative portion of the pressure signal), an autoregulation value of the patient (Paragraph 0017: “In 
Re. Claims 2, 3, 14, and 15: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  With respect to claims 3 and 15, Elgendi further teaches the invention wherein the CAP value comprises a blood pressure value from the blood pressure signal corresponding to a maximum value of a first derivative of the blood pressure signal during a systolic upstroke (Fig. 2, characteristic point W-1, described in Table 1 as “Max slope point in systole”, u).  Since claims 2 and 14 are a broader recitation encompassing claims 3 and 15, the above-cited recitation also teaches the limitations of claims 2 and 14.
Re. Claims 4 and 16:  Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the system further comprises a sensor configured to generate a signal indicative of the cerebral blood flow of the patient, and wherein the wherein the processing circuitry is configured to receive the signal indicative of the cerebral blood flow (Fig. 1, regional oxygen saturation sensor 14, described in paragraph 0025: “… the sensor 14 may be a pulse oximeter configured to obtain the patient's oxygen saturation or may be any suitable sensor configured to provide a signal indicative of the patient's blood flow”).
Re. Claims 5 and 17: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the invention further comprises: a blood pressure sensor configured to generate the blood pressure signal indicative of the blood pressure of the patient (Fig. 1, blood pressure sensor 12); and an oxygen saturation sensor configured to generate an 
Re. Claims 6 and 18: Addison ‘631 in view of Elgendi teach the invention according to claims 5 and 17.  Addison further teaches the invention wherein the autoregulation status comprises a correlation index (ChOx) based on a correlation between the CAP value and the oxygen saturation value (Paragraph 0017: “In particular, a cerebral oximetry index (COx) indicative of the patient's autoregulation status may be derived based at least in part on a linear correlation between the patient's blood pressure and oxygen saturation”).
Re. Claims 8 and 20: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the autoregulation value of the patient comprises at least one of a lower limit of autoregulation or an upper limit of autoregulation (Figs. 6, 7, LLA represented by line 100 and ULA represented by line 102).
Re. Claims 9 and 21: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention further comprising a user interface, wherein the processing circuitry is further configured to control the user interface to output to a user the autoregulation value or an autoregulation status representative of the autoregulation value (Paragraph 0030: “The controller 16 may be configured to generate and display (via an output device 18 such as a display) an autoregulation profile”).
Re. Claims 10 and 22: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the user interface comprises a display, wherein the processing circuitry is further configured to control the display to display a mean arterial .
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) in view of Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) in further view of Watson et al. (U.S. 2015/0112605 A1) (hereinafter – Watson).
Re. Claims 7 and 19:  Addison ‘631 in view of Elgendi teaches correlating CAP values which are derivatives of the pressure signal (see rejection of claims 1, 13, and 25) with oxygen saturation values.  Addison ‘631 in view of Elgendi however, do not teach determining a gradient of the CAP value and oxygen saturation signal over a period of time to be used in the correlation used to determine an autoregulation status of a patient over time.  
Watson teaches the invention wherein processing circuitry is configured to: determine a gradient of the CAP value over a period of time (examiner notes that the gradient of the CPA value (a derivative) over time is a second derivative; Paragraph 0057: “Another exemplary morphology metric may be a delta of the second derivative (DSD) between consecutive fiducial-defined portions, e.g., at consecutive fiducial points"); determine a gradient of the oxygen saturation signal over the period of 
It would have been obvious to incorporate using a both a second derivative of the pressure signal as well as a derivative of the oxygen saturation in the correlation of Addison ‘631 in view of Elgendi to determine an autoregulation status of a patient, the motivation being that changes in the curvature of the PPG signal can be identified which are indicative of internal pressures that occur near the peak of a pulse (Paragraph 0057), and it is well-understood that determining a gradient over time of  oxygen saturation provides information on the trend of the signal over time (Paragraph 0073), which provide additional metrics over the signal itself.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) in view of Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) in further view of Shan et al. (U.S. 2015/0208987 A1) (hereinafter – Shan).
Re. Claims 11 and 23: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison ‘631 in view of Elgendi do not teach the invention, wherein the blood pressure signal is clipped as to not represent at least one maximum value or minimum value of the blood pressure signal.
Shan teaches the invention wherein the blood pressure signal is clipped as to not represent at least one maximum value or minimum value of the blood pressure signal (Paragraph 0092: “Moreover, 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Addison ‘631 in view of Elgendi to include a clipping processing, the motivation being that such post-processing allows for removal of motion residues in the signal, as well as improve a signal-to-noise ratio (Paragraph 0092).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) in view of Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) in further view of Dripps et al. (U.S. 2013/0079656 A1) (hereinafter – Dripps).
Re. Claims 12 and 24: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison ‘631 in view of Elgendi teach the invention according to claim 13.  The process applied by Elgendi (to determine derivatives of a signal to identify a fiducial point, i.e., a respective CAP value) is not restricted to be applied to a single portion of the pressure signal, and may be applied to multiple points of a pressure signal to generate a “plurality of derivatives” and “respective CAP values.”  However, Addison ‘631 in view of Elgendi do not explicitly teach determining an average value of multiple derivatives identified as fiducial points of the signal.
Dripps teaches determining an average value of multiple derivatives identified as fiducial points of the signal (Paragraph 0134: “x'= mean of 1st derivative of fiducial-defined portion,” wherein “fiducial-defined portion is defined in paragraph 0084: “… each consecutive set of fiducial points may define a 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have included determining an average of the fiducial points determined via derivatives as taught by Dripps, the motivation being that the determination of a mean of the fiducial points allows one to calculate another exemplary morphology metric of the signal – the kurtosis metric (Paragraph 0134) – which is a well-known statistical measure of much the “tails” of a distribution of data differs from a normal distribution.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Addison ‘631 in view of Elgendi does not teach determining a derivative of at least a portion of a blood pressure signal, wherein the blood pressure signal comprises a blood pressure waveform indicative of a blood pressure of a patient:
The invention of Addison ‘631 teaches the signal required by Applicant, including the blood pressure signal comprising a blood pressure waveform indicative of a blood pressure of a patient.  Both the waveform cited in Addison ‘631 and the pulse plethysmogram (PPG) signal of Elgendi read upon a waveform indicative of a blood pressure of a patient.  The argument that the PPG signal of Elgendi is not a blood pressure signal that includes a blood pressure waveform indicative of a blood pressure of the patient appears to read on a scope narrower than the claim language.  A PPG waveform does indeed include a blood pressure waveform indicative of a blood pressure of the patient.  Furthermore, 
Furthermore, the invention of Elgendi provides a common data processing technique (identifying a derivative of a signal).  Elgendi does not preclude extending the technique to other types of hemodynamic signals, or other signals in general.  Applying such a technique to the exact type of signal processed by Elgendi is not a requirement for combination with the prior art of Addison ‘631.  The additional data gleaned from such a technique is a valid motivation for one skilled in the art to combine.  The argument that one skilled in the art would not be motivated to apply a derivative to at least a portion of the signal for the obvious benefit of attaining additional information is therefore unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791